Citation Nr: 0730141	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-25 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for sinusitis with upper 
respiratory infection for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Horrigan 



INTRODUCTION

The veteran served on active duty from February 1960 to May 
1980.  He died in October 2004.  The appellant is the 
veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in December 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

While on appeal, in a rating decision, dated in May 2006, the 
RO granted all the claims on appeal, including service 
connection for the cause of the veteran's death, except the 
claim for accrued benefits.  


FINDING OF FACT

The evidence of record at the time of the veteran's death did 
not establish one or two incapacitating episodes per year of 
sinusitis or non-incapacitating episodes of sinusitis three 
to six times a year.   


CONCLUSION OF LAW

The criteria for a compensable rating for sinusitis with 
upper respiratory infection for the purpose of accrued 
benefits have not been met. 38 U.S.C.A. §§ 1155, 5121(a) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1000, 4.97, 
Diagnostic Code 6513 (2007).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information 
and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice in the 
statement of the case, dated in June 2005, and in the 
supplemental statement of the case, dated in May 2006. The 
appellant was notified that VA would obtain service records, 
VA records, and records of other Federal agencies and that 
she could submit private medical records or authorize VA to 
obtain private medical records on her behalf.  The appellant 
was asked to submit any evidence that would include that in 
her possession.  The notice included, in general, the degree 
of disability assignable and the provision for the effective 
date of the claim, that is, the date of receipt of the claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (the relative 
duties of VA, except the type of evidence to substantiate a 
claim); of Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. 
§ 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 
473 (notice of the elements of the claim).  

To the extent that the VCAA notice did not comply with the 
requirement that the notice must precede the adjudication.  
The procedural defect was cured without prejudice to the 
appellant because the appellant had a meaningful opportunity 
to participate effectively in the processing of the claim as 
she had the opportunity to submit additional argument and 
evidence after substantial content-complying notice was 
provided in the statement of the case.  As the timing error 
did not affect the essential fairness of the adjudication of 
the claim the presumption of prejudicial error as to the 
timing error in the VCAA notice is rebutted.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

To the extent that VCAA notice, pertaining to the type of 
evidence to substantiate the claim was not identified, the 
notice was defective.  At this stage of the appeal of an 
accrued benefits claim, which is based on evidence in the 
file at the date of death, as the appellant has not 
identified any additional evidence and as the record contains 
VA records prior to the date of the claim and up to three 
days before the veteran died, there is no reasonable 
possibility that any further VCAA notice or assistance would 
aid the appellant in substantiating the claim.  Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (compliance with the 
VCAA is not required if no reasonable possibility exists that 
any notice or assistance would aid the appellant in 
substantiating the claim).


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO obtained VA records.  As the 
appellant has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the appellant is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Periodic monetary benefits to which a veteran was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at the date of death, and due and unpaid 
prior to death, shall be paid to the surviving spouse.  38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000(c). 

Disability evaluations are determined by the application of a 
schedule of ratings, which is, in turn, based on the average 
impairment of earning capacity caused by a given disability. 
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  38 U.S.C.A. § 1155, 38 
C.F.R. § 4.1. 

Under Diagnostic Code 6513, a noncompensable rating is 
assigned for sinusitis that is detected by an x-ray only.  A 
10 percent rating is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  38 C.F.R. § 4.97, Diagnostic Code 6513.



VA records, dated in June and July 2004 and in September 
2004, disclose that the veteran was hospitalized and treated 
for interstitial lung disease with worsening shortness of 
breath and chronic obstructive lung disease.  

According to the amended death certificate, the veteran died 
in October 2004 and the immediate cause of death was 
interstitial pneumonitis due to a fibrous pulmonary 
condition.

In the absence of evidence of either incapacitating or non-
incapacitating episodes of sinusitis prior to the veteran's 
death, the criteria for a compensable rating for sinusitis 
for the purpose of accrued benefits had not been met. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

A compensable rating for sinusitis with upper respiratory 
infection for the purpose of accrued benefits is denied.



____________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


